11TH COURT OF APPEALS
                                      EASTLAND, TEXAS
                                         JUDGMENT


In the interest of T.E.G., a child,           * From the 29th District Court
                                                Palo Pinto County,
                                                Trial Court No. C47145.

No. 11-16-00363-CV                            * September 15, 2017

                                              * Memorandum Opinion by Wright, C.J.
                                                (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Appellant.